number release date id office uilc cca_2011042012330242 -------------- from ------------------------- sent wednesday date pm to ------------------------ cc subject hot_interest the applicable_date for computing sec_6621 interest on a large_corporate_underpayment of tax hot_interest is established thirty days after the issuance of a first 30-day_letter or a notice_of_deficiency whichever is earlier once triggered the applicable_date is effective for all subsequent underpayments determined for that year sec_6601 provides that if any amount of tax is not paid on or before the last date prescribed for payment interest at the rate established under sec_6621 will accrue from the last date to the date paid sec_6621 establishes the rates for interest on tax overpayments and tax underpayments under sec_6621 the underpayment rate is the sum of the federal_short-term_rate plu sec_3 percentage points sec_6621 provides that for purposes of interest payable under sec_6601 on any large_corporate_underpayment for any period after the applicable_date the underpayment rate under sec_6621 is determined by substituting percentage points for percentage points this interest rate is also known as hot_interest a large_corporate_underpayment is an underpayment_of_tax that exceeds dollar_figure for any single taxable_period the applicable_date is the thirtieth day after the earlier of the mailing of the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review 30-day_letter or the mailing of the notice_of_deficiency see sec_6621 and ii and sec_301 c i and ii which are generally effective for periods after date hot_interest begins to run per sec_6601 when a tax becomes both due and unpaid 588_f2d_342 2d cir pursuant to sec_301_6621-3 the existence of a threshold_underpayment of tax should be determined as of the due_date of the return thus we would argue that an nol_carryback that arises after the due_date of the return does not affect the existence of a threshold_underpayment we continue to believe that once the threshold is met hot_interest applies to all underpayments of tax after the applicable_date regardless of any payments made the satisfaction of a deficiency by the carryback of an nol is considered a payment sec_6601 provides generally that if an amount of tax is reduced by reason of a carryback of an nol the reduction shall not affect the computation of interest for the period ending with the filing_date for the year in which the nol arises we do not agree with the decision in 121_tc_147 please call if you have any questions
